DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.

Status of Claims
Pending: 
1-5, 8-18
Withdrawn: 
NONE
Rejected:
1-5, 8-18
Amended: 
1, 12, 17
New: 
18
Independent:
1, 12, 18



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 8-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 18 mention certain properties are present under T4 as well as T6x conditions, i.e. “in the T4 condition after solution annealing at 530°C for 5 minutes, subsequent quenching to room temperature, natural aging for 7 days at room temperature”; “in the T6x condition, a yield strength of less than 100 MPa measured transverse the rolling direction after solution annealing at 530°C for 5 minutes, subsequent quenching to room temperature, natural aging for 7 days at room temperature, heating at 205°C for 30 minutes and heating at 80°C for 500 hours”. However, said claims never mention these steps in a positively recited way (only that a certain property results “in the T4 condition” or “in the T6x condition”).  Therefore, the scope of the claimed product is unclear.  For example, are these meant to be conditional limitations, i.e. that the claimed product is capable of achieving the recited properties if placed into the T4 and/or T6 conditions, or are these meant to imply product-by-process limitations in some manner?. Appropriate correction is required.
Claims 1, 12, and 18 recite “wherein by formation of Al-Fe-Mn-Si phases less silicon is available for hardening by precipitation of silicon-containing particles” [emphasis added]. However it is unclear the comparison being made. Less silicon than what? Less than alloys that don’t contain Mn and don’t form Al-Fe-Mn-Si phases or form less Al-Fe-Mn-Si phases? 
Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate explanation/correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al (US 9,242,678).
Bassi teaches an Al-Mg-Si alloy sheet (which qualifies as a strip) for vehicle applications (abstract) said alloy comprising (in wt%):

cl. 1

cl. 12

Bassi

Si
0.4-0.55
0.40-0.48 (cl. 4)
0.4-0.55
0.40-0.48 Si and/or
0.35 to <0.40 Mg (cl. 15)
0.25-0.60
Si
Mg
0.33-0.40
0.35 to <0.40 (cl. 5)
0.33-0.40

0.25-0.60
Mg
Mn
0.20-0.40
0.25-0.35 (cl. 2)
0.20-0.40
0.25-0.35 (cl. 13)
-0.30
Mn
Cu
-0.06
<0.05 (cl. 3)
≤0.06
<0.05 (cl. 14)
0.05-0.30
Cu
Cr
-0.03

-0.03

-
Cr
Ti
0.005-0.10

0.005-0.10

Typically 0.02
Ti
Fe
0.15-0.25

0.15-0.25

-0.40
Fe

Table 1: alloying ranges of instant claims vs. Bassi
see Bassi at column 3 lines 10-17, Table 1, which overlaps the alloying ranges of Si, Mg, Mn, Cu, Cr, Ti, and Fe in instant claims 1, 2, 4, 5, 12, 13, and 15, 18. 
Concerning the properties in claim 1 and new claim 18, Bassi teaches a typical T4 YS= 70 MPa (alloy B, Table 2), and a typical T4 TS= 129 MPa (alloy B, Table 2), which meets the instant T4 YS, and is a close approximation of the claimed T4 UTS of 130 MPa. The examiner points out 129 MPa (taught by Bassi) rounds to 130 MPa for 2 significant digits; wherein the claimed invention recites 2 significant digits (130 MPa). Concerning the amended T6x YS 
Concerning the amended limitation of “wherein by formation of Al-Fe-Mn-Si phases less silicon is available for hardening by precipitation of silicon-containing particles” (instantly amended claims 1 and 12), the prior art does not mention the details of the microstructure of the instant Al-Mg-Si alloy, however, the Al-Fe-Mn-Si phase and Si-containing particles are dependent on composition together with processing (see instant specification at [0015-0016], see Table 2 below for comparison to Bassi). Because the prior art teaches overlapping alloying ranges complete with an overlap in Mn, processed by substantially the same steps of casting, homogenizing, hot and cold rolling (see Bassi at Ex. 1), then substantially the same microstructure (such as Al-Fe-Mn-Si phase and Si-containing particles) is expected for the Al-Mg-Si alloy of Bassi for a given temper, as for the instant invention. See also “Claim Interpretation” section above.
Instant invention, at claim 8
Specification at [0016]
Bassi- example 1
Casting an ingot or strip

Vertical continuous casting (casting a strip)
Homogenizing

Homogenize anneal
Hot rolling

Hot roll
Optionally cold rolling (opt. intermediate anneal)

Cold roll

Solution anneal 
≥ 480°C for
 ≥ 20 seconds
**Solution anneal 500°C 
20 seconds 
(inventive ex.)

Table 2: process of instant invention vs. prior art of Bassi
prima facie obviousness, the burden then shifts to the applicant to rebut. In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal may take the form of “a comparison of test data showing that the claimed compositions possess unexpectedly improved properties… that the prior art does not have, that the prior art is so deficient that there is no motivation to make what might otherwise appear to be obvious changes, or any other argument... that is pertinent.” Id. at 692-93; USPQ2d 1901. 

Because of the overlap in alloying ranges, and because the instantly claimed properties (YS in T6x condition, formation of Al-Fe-Mn-Si phases and silicon-containing particles) are inherently expected by virtue of overlap in composition together with substantially identical processing, it is held that Bassi has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Concerning claim 8, as stated above, Bassi teaches the instant Al-Mg-Si alloy sheet is produced by casting, homogenizing, hot and cold rolling (see Table 2 above, see Bassi at example 1).
Concerning claims 9-10, Bassi teaches said Al-Mg-Si alloy sheet is used for car bodies or components, and designed to improve impact protection for pedestrians, which meets the limitations of instant claims 9-10. More particularly, Bassi teaches decreasing the hardness/strength of the instant Al-Mg-Si alloy sheet (wherein said sheet is to be further formed into various components on an automobile) is effective to prevent/reduce pedestrian injuries (column 2 lines 16-21).

Bassi does not teach the addition of any elements excluded from the instant “consisting of” transitional phrase (claim 12).

Claims 1-5, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/151908A1 [Note: Shishido et al US 2018/0187293, hereinafter “Shishido”, is believed to be substantially identical to WO’908 and will be referred to herein].
Shishido teaches an Al-Mg-Si alloy sheet [0001] (which qualifies as a strip) for vehicle applications (abstract, [0001-0002]) said alloy comprising (in wt%):


cl. 1

cl. 12, cl. 18

Shishido
Broad range
Si
0.4-0.55
0.40-0.48 (cl. 4)
0.4-0.55
0.40-0.48 Si and/or
0.35 to <0.40 Mg (cl. 15)
0.3-1.2
0.3-1.0
such that Mg+Si≤1.2
Mg
0.33-0.40
0.35 to <0.40 (cl. 5)
0.33-0.40


Mn
0.20-0.40
0.25-0.35 (cl. 2)
0.20-0.40
0.25-0.35 (cl. 13)
0-0.3
Cu
-0.06
<0.05 (cl. 3)
≤0.01 (cl. 16)
≤0.06
<0.05 (cl. 14)
≤0.01 (cl. 17)
0-0.5
Cr
-0.03

-0.03

0-0.3
Ti
0.005-0.10

0.005-0.10

0-0.1
Fe
0.15-0.25

0.15-0.25

0-0.5

Table 3: alloying ranges of instant claims vs. alloying ranges of Shishido


cl. 1
Ex.#5
Ex.#8
Si
0.4-0.55
0.52
0.49
Mg
0.33-0.40
0.48*




0.20-0.40
0.2
(no Mn)*
Cu
-0.06
-
-
Cr
-0.03
-
-
Ti
0.005-0.10
-
-
Fe
0.15-0.25
0.2
0.2


*=outside the claimed range
*=outside the claimed range

Table 4: alloying ranges of instant claims vs. close examples of Shishido

see Shishido at abstract & [0023], which overlaps the alloying ranges of Si, Mg, Mn, Cu, Cr, Ti, and Fe in instant claims 1-5, 12-18 (see Table 3 above for comparison). Shishido does not teach the addition of any elements excluded from the instant “consisting of” transitional phrase (claim 12). Additionally, Shishido teaches close examples to the claimed alloying ranges (see Shishido at ex. 5 & ex. 8), see Table 4 above for comparison.
Concerning the properties in instant claim 1 and new claim 18, Shishido teaches a typical T4 YS≤110 MPa [0018], which meets the instant T4 YS. Shishido does not mention the T4 UTS or T6x properties. However, because Shishido teaches an overlapping Al-Mg-Si alloy, processed by substantially the same steps of casting, homogenizing, hot and cold rolling (see [0067-0077]), then substantially the same properties are expected for the Al-Mg-Si alloy of Shishido, as for the instant invention (such as T4 UTS, T6x YS, T6x UTS).
Concerning the amended limitation of “wherein by formation of Al-Fe-Mn-Si phases less silicon is available for hardening by precipitation of silicon-containing particles” (instantly amended claims 1 and 12), the prior art does not mention the details of the microstructure of the instant Al-Mg-Si alloy, however, the Al-Fe-Mn-Si phase and Si-containing particles are dependent on composition together with processing (see instant specification at [0016-0017]). Because the prior art teaches overlapping alloying ranges complete with an overlap in Mn, 
Because of the overlap in alloying ranges, and because the instantly claimed properties (YS in T6x condition, UTS in T4 condition, formation of Al-Fe-Mn-Si phases and silicon-containing particles) are inherently expected by virtue of overlap in composition together with substantially identical processing, it is held that Shishido has created a prima facie case of obviousness of the presently claimed invention.  Overlapping ranges have been held to establish a prima facie case of obviousness; see MPEP § 2144.05 and Peterson, supra.
Concerning claim 8, as stated above, Shishido teaches the instant Al-Mg-Si alloy sheet is produced by casting, homogenizing, hot and cold rolling (see Shishido [0086-0087]).
Concerning claims 9-10, Shishido teaches said Al-Mg-Si alloy sheet is used for automobile body panels [0002-0004]. Though Shishido does not specify the claimed intended use of “for pedestrian impact protection”, because the prior art teaches an alloy with high formability and BH response (see Shishido at examples), and suitable for forming into sheets used for automobile parts, said alloy appears to be capable of performing said intended use as recited in the preamble. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997), MPEP  2111.02.
Concerning claim 11, Shishido at [0003] teaches said Al-Mg-Si alloy sheet is used for large automobile body panels, such as a hood, roof, fender, door, trunk lid, which meets the instant product configuration(s). 


Response to Amendment
In the response filed on 2/23/2021 applicant amended claims 1, 12, 17, added new claim 18, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that the instant invention is allowable because the T4 UTS typical of Bassi is 129 MPa (Table 2 of Bassi), which is outside the claimed range of 130-160 MPa has not been found persuasive for reasons a) and b) below. Concerning reason a), Instant claim 1 recites a tensile strength with 2 significant digits (see attached teaching reference “Rounding and Significant Digits”, “130 MPa” has 2 significant digits). The UTS of Bassi in an identical amount of significant digits to the instant invention would also be 130 MPa. Concerning reason b), the examiner maintains that because the prior art teaches an overlapping Al-Mg-Si alloy, processed by substantially the same steps of casting, homogenizing, hot and cold rolling, then substantially the same properties are expected for the Al-Mg-Si alloy of Bassi or Shishido for a given temper, as for the instant invention (such as T4 YS, T4 UTS, T6x YS, T6x UTS values).
Applicant’s argument that the instant invention is allowable because the prior art of Bassi or Shishido do not teach or suggest the claimed properties has not been found persuasive. See teachings of Bassi and Shishido above. Though the prior art does not mention all of the T4 YS, T4 UTS, T6x YS, T6x UTS values, the examiner maintains that because the prior art teaches an overlapping Al-Mg-Si alloy, processed by substantially the same steps of casting, homogenizing, hot and cold rolling, then substantially the same properties are expected for the Al-Mg-Si alloy 
Applicant’s argument that the instant invention is allowable because the prior art of Bassi or Shishido do not teach or suggest the amended limitation of “wherein excess silicon is bonded by formation of Al-Fe-Mn-Si phases and less silicon is available for hardening by precipitation of silicon-containing particles” (instantly amended claims 1 and 12), has not been found persuasive. Similarly, applicant’s argument that the instant invention is allowable because the prior art does not teach or suggest the technical effect of the claimed alloy (in particular, Al-Fe-Mn-Si phases), or that the microstructure of Bassi would contain Mg2Si phases and Si-particles, not Al-Fe-Mn-Si phases has not been found persuasive. As set forth supra, though the prior art does not mention the details of the microstructure of the instant Al-Mg-Si alloy, however, the Al-Fe-Mn-Si phase and Si-containing particles are dependent on composition together with processing. Because the prior art teaches overlapping alloying ranges complete with an overlap in Mn (taught by instant specification at [0007-0008] to be critical), processed by substantially the same steps of casting, homogenizing, hot and cold rolling, then substantially the same microstructure (such as Al-Fe-Mn-Si phase and Si-containing particles) is expected for the Al-Dillon, supra.
Applicant has not shown evidence of unexpected results (i.e. improved energy absorption while maintaining strength, etc.) with respect to the overlapping Al-Mg-Si-Mn alloy products of the prior art of Bassi or Shishido.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        3/24/21